Title: To James Madison from Richard Rush, 28 December 1823
From: Rush, Richard
To: Madison, James


        
          Dear sir,
          London. December 28. 1823
        
        Your very acceptable favor of the 13th of November reached me yesterday. I am not able at this time to do more than barely acknowledge its safe arrival, but this I do with my grateful thanks. It will be, under many views, extremely valuable to me. I remain dear sir with devoted attachment and respect Your obliged and affectionate friend
        
          Richard Rush.
        
        
          P. S. Your kind acknowledgement of the cheese I also have.
        
      